Title: To Benjamin Franklin from the Baron de Feriet, 5 December 1784
From: Feriet, ——, baron de
To: Franklin, Benjamin


				
					Versailles Le 5 xbre. 1784
				
				Vous m’aviés fait espérer, Monsieur, que quand mr. votre petit fils serait de retour, il viendrait voir Les différens appartemens que je vous ai cherché ici; depuis que j’ay eu L’honneur de vous voir, j’ay Sû que mr. de cabre 1er. commis de la Marine, devait quitter une maison fort belle, et dans le voisinage de mr. de reynneval; en conséquence, je lui ai fait parler, et j’ay été le voir pour savoir de Lui s’il serait possible de prendre quelques arrangemens a ce sujet; enfin, Monsieur, tous Les différens propriétaries auxquels

je me suis adressé, m’obsédent pour savoir si L’on prendra Leurs appartemens; je les ai toujours tenu en Suspens, parceque de jour en jour j’attendais Monsieur votre petit fils; j’espérais aussi pouvoir aller vous demander votre derniére résolution, mais sans cesse contrarié par mes affaires et par La mauvaise santé de ma femme, je n’ay pû trouver un jour dont je puisse disposer pour avoir L’honneur de vous voir, malgré tout Le desir que j’en avais. Cependant, comme il me serait difficile de différer plus Long-tems de faire une réponse positive, oserai-je vous prier, Monsieur, de vouloir bien me faire Le plaisir de me mander si vous êtes toujours dans Les mêmes dispositions, et de m’adresser votre lettre par La petite poste a L’hotel D’yorck rue jacob, ou je compte être demain matin; c’est tout près de chéz Mde. La duchesse de Villeroy qui m’a donné rendèz vous pour causer de nos harmonica. Toute ma famille et moy, nous désirons trop vivement qu’il puisse entrer dans vos arrangemens de vous rapprocher de nous, pour ne pas craindre que vous ayés changé d’avis a cet égard. Comptant sur La certitude de votre établissement ici, nous nous étions accoutumés a penser que vous nous permettriés de vous prouver notre tendre attachement par nos Soins et nos attentions, Le tems que vous auriés passé ici aurait été pour nous une fête continuelle, et s’il faut que nous renonçions a une espérance aussi flatteuse, de toutes Les contrariétés que nous avons éprouvées, celle là sera sans contredit celle qui nous affectera Le plus vivement.
				La maison que mr. de cabre vient de quitter, est a son compte jusqu’au 1er. avril; Si vous La gardiés plus Long-tems, il faudrait en traiter avec le propriétaire; il y a un beau jardin, et La maison serait a vous toute entière. Si vous n’avés pas changé d’avis, je vous prie, Monsieur, de me regarder ici comme votre commissionnaire, de compter sur tout Le zéle dont je suis capable, et de

croire que je ferai tous mes efforts pour vous éviter des embarras et de La dépense.
				Ma femme me charge de mille tendres complimens pour vous, agrees, je vous prie, Les assurances de L’attachement inviolable et du respect avec lequel je suis Monsieur Votre très humble et très obeissant serviteur
				
					
						Le Bon.De feriet
					
				
			 
				Notation: De Feriet 5 Dec. 1784.
			